Citation Nr: 1519533	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition (claimed as a bilateral arm condition and radiculopathy), to include as secondary to the service-connected disabilities.
 
2.  Entitlement to service connection for a left knee meniscal tear (claimed as bilateral leg and knee condition), to include as secondary to the service-connected disabilities.
 
3.  Entitlement to service connection for osteoarthritis of the right knee (claimed as a bilateral leg and knee condition), to include as secondary to the service-connected disabilities.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.
 
5.  Entitlement to service connection for a heart disorder, to include coronary artery disease.

 6.  Entitlement to service connection for bilateral venous insufficiency.
 
7.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to the service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The RO in Roanoke, Virginia, is currently handling the appeal.

The Board notes that the psychiatric claim on appeal has previously been developed to include only anxiety and depression.  The United States Court of Appeals for Veterans Claims has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).   As such, the claim on appeal has been re-characterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

In October 2011, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file. 

In August 2012 and April 2014 the Board remanded the issues listed on the title page for further development.  As explained below, a remand is again required.

In March 2015 the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  
 
This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In August 2012 and April 2014 the Board remanded the Veteran's claims for further development.  In August 2012 the Board remanded in order to obtain potential outstanding service treatment records, outstanding private treatment reports, and to afford the Veteran VA examinations for all of his claims.  In April 2014 the Board remanded in order to obtain VA and outstanding private treatment records, and to obtain a VA examination addendum opinion regarding the claims of service connection for right and left knee disabilities.   In a September 2012 VA memorandum, a formal finding of unavailability of additional service treatment records was made.  Outstanding private and VA treatment records were obtained and associated with the Veteran's claims file.  This information was reviewed by the AOJ in the January 2013 supplemental statement of the case (SSOC) and a January 2015 SSOC.  The Veteran was afforded VA examinations for all of his service connection claims in August 2012, and medical opinions were rendered on both a direct and secondary service connection basis.  In November 2014 the Veteran was afforded another VA examination for his right and left knee disabilities.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As noted, in September 2012 the RO issued a memorandum in which it was determined that the Veteran's service treatment records were unavailable.  Following the August 2012 VA medical examinations, the examiner opined that claimed conditions were not as likely related to service because there was no evidence in the Veteran's service treatment records of those disorders.  The Board is cognizant of its heightened duty when such records are missing.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). The Board finds the formal finding of unavailability of the Veteran's service treatment records required that the Veteran's lay statements regarding service incurrence and continuity of symptomatology should be considered as truthful unless the examiner can articulate a medical or other rationale as the basis for discounting these statements.  .  Therefore, a remand for addendum opinions is necessary to decide the claims of entitlement to service connection right shoulder disability, osteoarthritis of the right knee, left knee disability, bilateral plantar fasciitis, coronary artery disease, and bilateral venous insufficiency. 
The Board finds that further development is warranted before the Veteran's claims of entitlement to service connection for an acquired psychiatric disability diagnosed as depression and anxiety can be properly addressed.  In a June 2010 private treatment note it was stated that the Veteran's depression increased in severity since his medical problems increased.  In May 2011 a private treatment note it was reported that the Veteran was more depressed due to his worsening back pain and because his activities were limited.  The VA examination opinion of August 2012 was limited to the issue of direct service connection basis.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  The Veteran should be afforded a VA examination to determine whether his acquired psychiatric disability is at least likely as not caused by or aggravated by any of his service-connected disabilities (service-connected degenerative disc disease of the cervical spine, service-connected lumbar strain, and service-connected left arm radiculopathy).  

Finally, the Board notes that the Veteran's current representative is Veterans of Foreign Wars of the United States (VFW);  an April 2009 VA 21-22 signed by the Veteran in favor of VFW and there is no evidence that it has been revoked.  In a December 2014 statement the Veteran reported that he had hired an attorney.  In November 2014, H. Evans Thomas V faxed paperwork to VA in which he claimed he was the attorney for the Veteran.  A review of the file shows no VA Form 21-22 for any representative other than VFW.  H. Evans Thomas V is not listed as a VA-accredited representative or agent.  Therefore, while on remand the AOJ must clarify the question of the Veteran's representative.   


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and clarify his representation.   

2.  Return the file to the VA examiner who conducted the Veteran's August 2012 examination.  The file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the file and the Remand have been reviewed.  If the August 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For each diagnosis (right shoulder disability, osteoarthritis of the right knee, left knee disability, bilateral plantar fasciitis, coronary artery disease, and bilateral venous insufficiency) the VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service. In providing this opinion the VA examiner must take into consideration the Veteran's statements about his military service and the continuity of symptomatology. 

The examiner should state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.

3.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his acquired psychiatric disability, to include depression and anxiety.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must determine and list each  of the Veteran's psychiatric diagnoses.  

For each psychiatric diagnosis, the VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service.  In providing this opinion the VA examiner should take into consideration the Veteran's statements about his military service and the continuity of symptomatology. 

The examiner should also offer an opinion as to whether each psychiatric diagnosis is caused OR aggravated by his service-connected disabilities (service-connected degenerative disc disease of the cervical spine, service-connected lumbar strain, and service-connected left arm radiculopathy).  If aggravation is found, the examiner should determine, if possible, to what extent the acquired psychiatric disability, diagnosed as depression, was aggravated beyond the natural progression of such disease.  

The examiner should state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.

4.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



